Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated August 19, 2010 relating to the financial statements and financial highlights which appears in the June 30, 2010 Annual Report to Shareholders of the American Century International Bond Fund, which are also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings "Financial Highlights", "Independent Registered Public Accounting Firm", "Financial Statements", "Annual and Semiannual Reports", and "Summary Prospectus" in such Registration Statement. /s/ PricewaterhouseCoopers LLP Kansas City, Missouri October 25, 2010
